Pee Cueiam.
The only feature of this application that need be noticed is the claim that we were mistaken in point of fact in saying that the alleged misconduct of the jury was not argued as a *569ground for setting aside the verdict, but only as a ground for arrest of judgment. We have re-examined the case in this aspect, and think no mistake was made in that regard. But assuming for the nonce that the concluding words of the argument in arrest of judgment amount to a renewal o£ the motion for new trial, previously denied with allowance of an exception, still the only assignments of error or specifications applicable are the eighteenth, nineteenth and twentieth, all of which are confined to the refusal to arrest judgment because of misconduct; and hence the point now made is without support in the record.
On its ultimate merits, the point is not well taken. All that happened was that a juror named L. gave a slip of paper to the attending constable at the door of the jury room while the jury were deliberating. The slip was produced, and contained telephone numbers with directions to “Tell Mr. P-that I am still on jury duty,” and “Tell Mrs. L. that I am still on jury duty.” It is suggested that this may have been a “code message;” but that is fanciful. On its face the incident could not possibly have harmed the defendant. The opinion of the Court of Errors and Appeals in the ease of State v. Nardella, just decided, is opposite.
The application is denied.